DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Per the 08/03/2021 amendments:
Claims 1, 4, 6, 16, 19-22, 24 and 25 are amended.
Claims 1-8 and 16-27 are now pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 16 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over “Discussion on flow control over F1-U”, ZTE, 3GPP (R3-171599), hereafter Z1, in view of Xu (US20200068652 A1), hereafter X1.
Regarding Claim 1, Z1 discloses the below limitation:	identifying a congestion state of the DU based on a message from the DU (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU); and	based on identifying the congestion state of the DU, stopping transmission of at least one packet to the DU (Pg. 2 CU may consider reducing the sending of downlink data packets towards the DU when the CU receives this congestion indicator from the DU)
Z1 does not disclose the below limitation:	before packet data convergence protocol (PDCP) processing the at least one packet.
X1 does disclose the below limitation:	before packet data convergence protocol (PDCP) processing the at least one packet (X1 Par 362 before the CU transmits the PDCP PDU data packet, the CU configures a discard timer for the RLC layer of the DU, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine sending a detection method from a DU to a CU and then reducing (i.e. stopping) sending of packet in response, as disclosed in Z1, with performing the step of stopping before PDCP processing as disclosed in X1. While X1 doesn’t explicitly refer to stopping transmission Z1 could be substituted for the action disclosed in X1. Further, the reducing the sending of packets disclosed in Z1 necessarily means to stop some part of packets to effect this reduction. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, Z1 and X1 disclose the limitations of Claim 1.
Z1 does not disclose the below limitation:	wherein the stopping of the transmission of the at least one packet comprises buffering or dropping the at least one packet.
X1 does disclose the below limitation:	wherein the stopping of the transmission of the at least one packet comprises buffering or dropping the at least one packet (X1 Par 81 DU buffers PDCP or discards it).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine the aforementioned method performed by a CU with selecting between buffering and dropping a packet as disclosed in X1 in response to the aforementioned congestion detection. Allowing the CU to buffer a packet rather than drop it allows increased flexibility in the CU and prevents the system from becoming burdened by subsequently needing to retransmit dropped packets. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, Z1 and X1 disclose the limitations of Claim 1.
(Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and
Z1 does not disclose the below limitation:	herein the CU performs PDCP processing and the DU performs radio link control (RLC) processing, medium access control (MAC) processing, and physical (PHY) processing.
X1 does disclose the below limitation:	herein the CU performs PDCP processing and the DU performs radio link control (RLC) processing, medium access control (MAC) processing, and physical (PHY) processing (X1 Fig. 3 (recreated below)).

    PNG
    media_image1.png
    705
    414
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine the aforementioned method performed by a CU with performing PDCP processing at the CU and RLC, MAC, and PHY processing at the DU, as disclosed in X1. The CU-DU split is well understood and often divides the processing between the CU and the DU as disclosed here. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, Z1 discloses the below limitation:	a communication interface configured to perform signaling between the CU and the DU (Z1 Pg. 1 flow control information is provided only by the DU to the CU for the CU to control the downlink user data flow to the DU (see also X1 Fig 3 above)); and	identify a congestion state of the DU based on a message from the DU (Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and	based on identifying the congestion state of the DU is controlled, stop transmission of at least one packet to the DU (Pg. 2 CU may consider reducing the sending of downlink data packets towards the DU when the CU receives this congestion indicator from the DU)
Z1 does not disclose the below limitation:	at least one processor, wherein the at least one processor is configured to:	before packet data convergence protocol (PDCP) processing the at least one packet.
X1 does disclose the below limitation:	at least one processor (X1 Fig 8), wherein the at least one processor is configured to:	before packet data convergence protocol (PDCP) processing the at least one packet (Par 362 before the CU transmits the PDCP PDU data packet, the CU configures a discard timer for the RLC layer of the DU, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine sending a detection method from a DU to a CU and then reducing (i.e. stopping) sending of packet in response, as disclosed in Z1, with performing the step of stopping before PDCP processing as disclosed in X1. While X1 doesn’t explicitly refer to stopping transmission Z1 could be substituted for the action disclosed in X1. Further, the reducing the sending of packets disclosed in Z1 necessarily means to stop some part of packets to effect this reduction. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, Z1 and X1 disclose the limitations of Claim 16.
Z1 does not disclose the below limitation:	wherein, to stop the transmission of the at least one packet to the DU before the PDCP processing, the at least one processor is further configured to buffer or drop the at least one packet.
X1 does disclose the below limitation:	wherein, to stop the transmission of the at least one packet to the DU before the PDCP processing, the at least one processor is further configured to buffer or drop the at least one packet (X1 Par 81 DU buffers PDCP or discards it).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine the aforementioned apparatus of a CU with selecting between buffering and dropping a packet as disclosed in X1 in response to the aforementioned congestion detection. Allowing the CU to buffer a packet rather than drop it allows increased flexibility in the CU and prevents the system from becoming burdened by subsequently needing to retransmit dropped packets. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 24, Z1 discloses the below limitation:	a communication interface configured to perform signaling between the CU and the DU (Z1 Pg. 1 flow control information is provided only by the DU to the CU for the CU to control the downlink user data flow to the DU (see also X1 Fig. 3 above)); and	transmit, from the CU, a message which is used for the CU to identify a congestion state of the DU (Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and
Z1 does not disclose the below limitation:	at least one processor, wherein the at least one processor is configured to:	receive, from the CU, at least one packet of which transmission was previously stopped	before packet data convergence protocol (PDCP) processing of the at least one packet by the CU.
X1 does disclose the below limitation:	at least one processor (X1 Fig. 8), wherein the at least one processor is configured to:	receive, from the CU, at least one packet of which transmission was previously stopped (Par 228 the receive end (e.g. DU) successfully receive data packet that is previously unsuccessfully received)	before packet data convergence protocol (PDCP) processing of the at least one packet by the CU (Par 362 before the CU transmits the PDCP PDU data packet, the CU configures a discard timer for the RLC layer of the DU, for example).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine sending a detection method from a DU to a CU and then reducing (i.e. stopping) sending of packet in response, as disclosed in Z1, with performing the step of stopping before PDCP processing as disclosed in X1. While X1 doesn’t explicitly refer to stopping transmission of packets before PDCP, it does disclose performing an action before PDCP processing. A POSITA would know that the reducing transmission of Z1 could be substituted for the action disclosed in X1. Further, the reducing the sending of packets disclosed in Z1 necessarily means to stop some part of packets to effect this reduction. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Regarding Claim 25, Z1 and X1 disclose the limitations of Claim 24.
Z1 further discloses the below limitation:	determine a congestion state of traffic with a terminal accessing the DU; and transmit, to the CU, the message including information indicating the congestion state (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and
Z1 does not disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs radio link control (RLC) processing, medium access control (MAC) processing, and physical (PHY) processing.
X1 does disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs radio link (X1 Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1 and X1, to combine the aforementioned apparatus of a DU with detecting congestion at a DU and notifying a CU, as disclosed in Z1, with the further step of performing PDCP processing at the CU and RLC, MAC, and PHY processing at the DU, as disclosed in X1. The CU-DU split is well understood and often divides the processing between the CU and the DU as disclosed here. Therefore, it would have been obvious to combine Z1 and X1 to obtain the invention, as specified in the instant claim.
Claims 3, 7-8, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of X1 and further in view of “Flow Control in the CU-DU Split Architecture”, Altiostar, 3GPP (R3-171820), hereafter A1.
Regarding Claim 3, Z1 and X1 disclose the limitations of Claim 2.
Z1 and X1 do not disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer.
A1 does disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer (A1 Pg. 3, line 1 buffer overrun/underrun may be avoided by adjusting the PDCP SDU delivery depending on the maximum and minimum buffer sizes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned method performed by a CU with the addition of a buffer than can be adjusted to drop packets as disclosed in A1. The size of a buffer can be lower when an overflow is detected in order to remove the packets at the end of the buffer. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, Z1 and X1 disclose the limitations of Claim 4.
X1 further discloses the below limitation:	wherein the congestion state of the DU is determined on the basis of a queue length of a terminal accessing the DU (X1 Par 218 in which ‘receive window’ is analogous to queue length).
Z1 and X1 do not disclose the below limitation:	wherein the determining of the congestion state of the DU comprises receiving a message notifying of the congestion state of the DU from the DU,
A1 does disclose the below limitation:	wherein the determining of the congestion state of the DU comprises receiving a message notifying of the congestion state of the DU from the DU (A1 Pg. 2 DU sends requests to CU together with RLC size and RLC buffer drain rate),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the X1. The receive window of X1 tracks data as it is transmitted (i.e. a queue), and if the receive window is of a certain length it can be determined that there is congestion. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, Z1 and X1 disclose the limitations of Claim 1.
Z1 and X1 do not disclose the below limitation:	further comprising: when packet transmission is resumed, performing the PDCP processing on a packet, stored in a buffer of the CU, or a new packet; and	transmitting the PDCP processed packet to the DU.
A1 does disclose the below limitation:	further comprising: when packet transmission is resumed, performing the PDCP processing on a packet, stored in a buffer of the CU, or a new packet (A1 Pg. 2 Flow control algorithm computes the PDCP SDU size based on the reported RLC buffer size, maximum buffer size, and minimum buffer size); and	transmitting the PDCP processed packet to the DU (Pg. 2 PDCP PDU is sent from CU to DU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned method performed by a CU with performing PDCP processing on a packet and then transmitting it as disclosed in A1. Because the packet was initially dropped prior to PDCP processing, the PDCP will need to occur after transmission is Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, Z1 and X1 disclose the limitations of Claim 17.
Z1 and X1 do not disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer.
A1 does disclose the below limitation:	wherein, when capacity of a buffer of the CU is exceeded, the stopping of the transmission of the at least one packet comprises dropping a packet in an order in packets are stored in the buffer (A1 Pg. 3 buffer overrun/underrun may be avoided by adjusting the PDCP SDU delivery depending on the maximum and minimum buffer sizes).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned method performed by a CU with the addition of a buffer than can be adjusted to drop packets as disclosed in A1. The size of a buffer can be lower when an overflow is detected in order to remove the packets at the end of the buffer. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, Z1, X1 and A1 disclose the limitations of Claim 18.
Z1 further discloses the below limitation:	wherein to determine whether to control the congestion state, the at least one (Z1 Pg. 2 DU will indicate to the CU when congestion was experiencing on the DU), and
Z1 does not disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs radio link control (RLC) processing, medium access control (MAC) processing, and physical (PHY) processing.
X1 does disclose the below limitation:	wherein the CU performs PDCP processing and the DU performs radio link control (RLC) processing, medium access control (MAC) processing, and physical (PHY) processing (X1 Fig 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned apparatus of a CU with performing PDCP processing at the CU and RLC, MAC, and PHY processing at the DU, as disclosed in X1. The CU-DU split is well understood and often divides the processing between the CU and the DU as disclosed here. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 22, Z1 and X1 disclose the limitations of Claim 19.
X1 further discloses the below limitation:	wherein the congestion state of the DU is determined based on a queue length of a terminal accessing the DU (X1 Pg. 2 DU sends requests to CU together with RLC size and RLC buffer drain rate).
not disclose the below limitation:	wherein to determine the congestion state of the DU, the at least one processor is further configured to receive a message notifying of the congestion state of the DU from the DU,
A1 does disclose the below limitation:	wherein to determine the congestion state of the DU, the at least one processor is further configured to receive a message notifying of the congestion state of the DU from the DU (A1 Pg. 2 DU sends requests to CU together with RLC size and RLC buffer drain rate),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned method performed by a CU with determining a congestion state, as disclosed in A1, based at least in part on a queue length, as disclosed in X1. The receive window of X1 tracks data as it is transmitted (i.e. a queue), and if the receive window is of a certain length it can be determined that there is congestion. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Regarding Claim 23, Z1 and X1 disclose the limitations of Claim 16.
Z1 and X1 do not disclose the below limitation:	wherein the at least one processor is further configured to: when packet transmission is resumed, perform the PDCP processing on a packet, stored in a buffer of the CU, or a new packet, and	transmit the PDCP processed packet to the DU.
(A1 Pg. 2 Flow control algorithm computes the PDCP SDU size based on the reported RLC buffer size, maximum buffer size, and minimum buffer size), and	transmit the PDCP processed packet to the DU (Pg. 2 PDCP PDU is sent from CU to DU).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and A1, to combine the aforementioned method performed by a CU with performing PDCP processing on a packet and then transmitting it as disclosed in A1. Because the packet was initially dropped prior to PDCP processing, the PDCP will need to occur after transmission is resumed. Therefore, it would have been obvious to combine Z1, X1 and A1 to obtain the invention, as specified in the instant claim.
Claims 5, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of X1 and further in view of Reme (US 20030072310 A1), hereafter R1.
Regarding Claim 5, Z1 and X1 disclose the limitations of Claim 4.
Z1 and X1 do not disclose the below limitation:	transmitting a request message to the DU; and wherein the request message includes first time information indicating a time point at which the request message is transmitted; and	wherein the response message includes second time information indicating a 
R1 does disclose the below limitation:	transmitting a request message to the DU; and wherein the request message includes first time information indicating a time point at which the request message is transmitted (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message); and	wherein the response message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and	time information indicating a time point at which the DU transmits the response message (Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and R1, to combine the aforementioned method performed at a CU with the usage of timestamps to assist in the calculation of round trip time, as disclosed in R1. While R1 is an old reference that relies on a different physical architecture, it shows that a POSITA would be aware that the instant usage of timestamps is well-known. Therefore, it would have been obvious to combine Z1, X1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, Z1 and X1 disclose the limitations of Claim 19.
(X1 Fig 23 steps 235 and 204),
Z1 and X1 do not disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted, and	wherein the response message includes second time information indicating a time point at which the DU receives the request message, and	third time information indicating a time point at which the DU transmits the response message.
R1 does disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message), and	wherein the response message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and	third time information indicating a time point at which the DU transmits the response message (Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and R1, to combine the apparatus of a CU with the usage of timestamps to assist in the calculation of round trip time, as R1. While R1 is an old reference that relies on a different physical architecture, it shows that a POSITA would be aware that the instant usage of timestamps is well-known. Therefore, it would have been obvious to combine Z1, X1 and R1 to obtain the invention, as specified in the instant claim.
Regarding Claim 27, Z1 and X1 disclose the limitations of Claim 24.
X1 further discloses the below limitation:	wherein the message corresponds to a message responding to a request message received from the CU (X1 Fig 23 step 204),
Z1 and X1 do not disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted by the CU, and	wherein the message includes second time information indicating a time point at which the DU receives the request message, and	third time information indicating a time point at which the DU transmits the message.
R1 does disclose the below limitation:	wherein the request message includes first time information indicating a time point at which the request message is transmitted by the CU (R1 Par 31 RTT is calculated by server … field NTP Timestamp indicates the transmission of T1 of the message), and	wherein the message includes second time information indicating a time point at which the DU receives the request message (Par 31 terminal notes the arrival time T2 of the message (i.e. T1)), and(Par 31 time of sending T3 of the response of the terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1 and R1, to combine the aforementioned apparatus of a DU with the usage of timestamps to assist in the calculation of round trip time, as disclosed in R1. While R1 is an old reference that relies on a different physical architecture, it shows that a POSITA would be aware that the instant usage of timestamps is well-known. Therefore, it would have been obvious to combine Z1, X1 and R1 to obtain the invention, as specified in the instant claim.
Claims 6, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Z1 in view of X1 and R1 and further in view of Murasawa (US 20130244659 A1), hereafter M1.
Regarding Claim 6, Z1, X1 and R1 disclose the limitations of Claim 5.
Z1, X1 and R1 do not disclose the below limitation:	wherein the request message corresponds to a general packet radio service (GPRS) tunneling protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message.
M1 does disclose the below limitation:	wherein the request message corresponds to a general packet radio service (GPRS) tunneling protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message (M1 Fig 11; Par 146 wherein the request comprises a GTP-U echo request message and the response is a GTP-U response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1, R1 and M1, to combine the aforementioned usage of timestamps in the context of a GPRS Tunnel Protocol, as disclosed in M1. GTP is well-known way to communicating packets in a network for the purposes disclosed herein. Therefore, it would have been obvious to combine Z1, X1, R1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 21, Z1, X1 and R1 disclose the limitations of Claim 20.
Z1, X1 and R1 do not disclose the below limitation:	wherein the request message corresponds to a general packet radio service (GPRS) tunneling protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message.
M1 does disclose the below limitation:	wherein the request message corresponds to a general packet radio service (GPRS) tunneling protocol (GTP) echo request message, and the response message corresponds to a GTP echo response message (M1 Par 146 wherein the request comprises a GTP-U echo request message and the response is a GTP-U response message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1, R1 and M1, to combine the aforementioned usage of timestamps in the context of a GPRS Tunnel Protocol, as disclosed in M1. GTP is well-known way to communicating packets in a network for the purposes disclosed herein. Therefore, it would have been obvious to combine Z1, X1, R1 and M1 to obtain the invention, as specified in the instant claim.
Regarding Claim 26, Z1, X1 and R1 disclose the limitations of Claim 25.
Z1, X1 and R1 do not disclose the below limitation:	wherein the message corresponds to a Stream Control Transmission Protocol (SCTP) message.
M1 does disclose the below limitation:	wherein the message corresponds to a Stream Control Transmission Protocol (SCTP) message (M1 Par 58 S1AP is transmitted between the relay node 200 and the MME using a Stream Control Transmission Protocol (SCTP)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of Z1, X1, R1 and M1, to combine the aforementioned apparatus of a DU with the usage of a Stream Control Transmission Protocol, as disclosed in M1. SCTP is a well-known protocol used in congestion control. Therefore, it would have been obvious to combine Z1, X1, R1 and M1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/Examiner, Art Unit 2412            

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412